
	

113 S2660 IS: To amend the Internal Revenue Code of 1986 to clarify the special rules for accident and health plans of certain governmental entities, and for other purposes.
U.S. Senate
2014-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2660
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2014
			Ms. Cantwell (for herself, Mr. Crapo, Mrs. Murray, and Mr. Risch) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to clarify the special rules for accident and health
			 plans of certain governmental entities, and for other purposes.
	
	
		
			1.
			Clarification of special rule for certain governmental plans(a)In generalParagraph (1) of section 105(j) of the Internal Revenue Code of 1986 is amended—(1)by striking the taxpayer and inserting an employee or to a spouse, dependent (as defined for purposes of subsection (b)), or child (as so
			 defined) of an employee, and(2)by striking deceased plan participant's beneficiary and inserting deceased employee's beneficiary other than a surviving spouse, dependent (as so defined), or child
			 (as so defined) of the employee.
				
				(b)
				Application to political subdivisions of States
				Paragraph (2) of section 105(j) of the Internal Revenue Code of 1986 is amended—
				
					(1)
					by inserting or established by or on behalf of a State or political subdivision thereof after public retirement system, and
				
					(2)
					by inserting or 501(c)(9) after section 115 in subparagraph (B).
				
				(c)
				Effective date
				The amendments made by this section shall apply to payments after the date of the enactment of this
			 Act.
			
